                             UNITED STA TES BANKRUPTCY COURT FOR THE
                                  EASTERN DISTRICT OF WISCONSIN


INRE                                                        Chapter: 13
Chris Robert Stuyvenberg,
                                                            Case No. 17-26537-gmh
         Debtor


              NOTICE BY U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSFlO MASTER
               PARTICIPATION TRUST OF REQUEST FOR FORBEARANCE


        The debtor has requested a mortgage-payment forbearance from U.S. Bank Trust, N.A., as

Trustee for LSFl0 Master Participation Trust ("the creditor"). The creditor holds a mortgage loan that is

secured by a lien on real property commonly known as 600 W Brewster St, Appleton, WI 54911 (see

Claims Register, Claim number 1).

        The debtor has requested a forbearance for 3 months and has elected to tender no mortgage

payments to the creditor that would otherwise come due from August 1, 2020 through and including

October 1, 2020.

        Any request by the debtor to change the forbearance period or arrange for payment of the

forbearance-period arrears should be made by contacting the creditor's counsel at the address and phone

number listed below.
                          f ·'i
         Dated this _ _/.,/
                                  ·+k'. ~
                        _ _ _ _ day of August, 2020.

                                                    Gray &.Associates,~.L.P , ~
                                                    Atto~redito /              )
                                                    By:(_~ -1       (J         i


                                                          Christopher C. Drout
                                                          State Bar No. 1049882

Drafted by:

Christopher C. Drout
Gray & Associates, L.L.P.
16345 West Glendale Drive
New Berlin, WI53151-2841
Phone: (414) 224-8404
Fax: (414) 224-1279
Email: cdrout@gray-law.com

Gray & Associates, L.L.P. is attempting to collect a debt and any information obtained will be used for that purpose.
If you have previously received a discharge in a chapter 7 bankruptcy case, this communication should not be
construed as an attempt to hold you personally liable for the debt.
                  Case 17-26537-gmh            Doc 29       Filed 08/12/20          Page 1 of 2
                             UNITED STATES BANKRUPTCY COURT FOR THE
                                  EASTERN DISTRICT OF WISCONSIN


INRE                                                       Chapter: 13
Chris Robert Stuyvenberg
                                                           Case No. 17-26537-gmh
        Debtor.


                                     CERTIFICATE OF SERVICE
                                             -rti,
        I hereby certify that on August   [d ,    2020, the notice of request for forbearance was
electronically filed in this case and served upon the following parties using the ECF system:

        Rebecca R. Garcia Trustee

        Eastern District U.S. Trustee

        Jeffrey K. Fields


        I further certify that on the same date, I mailed the same document(s) by the United States Postal
Service to the following non-ECF participants:

        Chris Robert Stuyvenberg
        600 West Brewster Street
        Appleton, WI 54911


                   ·"'-rt\
               Jo<,- - - - day of August, 2 0 2 0 . ~
Dated this - - ~                                                     /4,..
                                                       .. ~/&            ,'tk
                                                     Stephanaves, Supervisor
                                                     Gray & Associates, L.L.P.




Gray & Associates, L.L.P. is attempting to collect a debt and any information obtained will be used for
that purpose. If you have previously received a discharge in a chapter 7 bankruptcy case, this
communication should not be construed as an attempt to hold you personally liable for the debt.




               Case 17-26537-gmh           Doc 29          Filed 08/12/20        Page 2 of 2
